         19-10971-smb               Doc 914            Filed 12/07/20 Entered 12/07/20 11:32:18                                      Ch 7 First Mtg
                                                           Corp No POC Pg 1 of 1
Information to identify the case:
Debtor
                Sizmek Inc.                                                                    EIN:   37−1744624
                Name

United States Bankruptcy Court       Southern District of New York                              Date case filed in chapter:          11      3/29/19
                                                                                                Date case converted to chapter:
Case number:        19−10971−smb                                                                                                      7    11/24/20

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case                                                                                                                           12/17



For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at pacer.uscourts.gov).

The staff of the bankruptcy clerk's office and the office of the U.S. Trustee cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Sizmek Inc.

2. All other names used in the
   last 8 years
3. Address                                   401 Park Avenue South, 5th Floor
                                             New York, NY 10016

4. Debtor's attorney                         Stephen Hessler                                                      Contact phone (212) 446−4800
                                             Kirkland & Ellis, LLP                                                Email: shessler@kirkland.com
    Name and address                         601 Lexington Avenue
                                             New York, NY 10022

5. Bankruptcy trustee                        Alan Nisselson                                                       Contact phone (212) 237−1199
                                             Windels Marx Lane & Mittendorf, LLP                                  Email: anisselson@windelsmarx.com
    Name and address                         156 West 56th Street
                                             New York, NY 10019

6. Bankruptcy clerk's office                 One Bowling Green                                                    Office Hours: Monday − Friday 8:30 AM −
                                             New York, NY 10004−1408                                              5:00 PM
    Documents in this case may be
    filed at this address. You may
    inspect all records filed in this case   Clerk of the Bankruptcy Court:                                       Contact phone 212−668−2870
    at this office or online at              Vito Genna
                                                                                                                  Date: 12/7/20
    pacer.uscourts.gov.

7. Meeting of creditors                      January 21, 2021 at 11:00 AM                                         Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        Teleconference *ONLY*, Contact Trustee
    questioned under oath. Creditors         so, the date will be on the court docket.                            (see Trustee Section), for direction
    may attend, but are not required to
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, other than claims secured by a security
                                             interest in the principal residence, please do not file a proof of claim now.

                                             If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                             that you may file a proof of claim and stating the deadline.
                                             Deadline for holder(s) of a claim secured by a security interest in the      Filing deadline: 70 days after the
                                             principal residence pursuant to Rule 3002(c)(7)(A):                          order for relief is entered.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case                                                                    page 1
